Title: To Benjamin Franklin from Rodolphe-Ferdinand Grand, [after 22 December 1779]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[after December 22, 1779]
Mr Grand a Lhonneur de presenter Son respect á Monsieur franklin & de lui observer qu’il Conviendroit peut etre denvoyer en hollande la notte des articles que Le Congrés demande pour en sçavoir Les prix & les Comparer avec Ceux des autres Pays doù l’on peut les tirer; il n’est pas necessaire dattendre pour Cella que les promesses soyent Imprimées. Mr Grand propose d’envoyer cette notte par le Courrier de Demain vendredy.
